Name: Council Regulation (EEC) No 1737/85 of 24 June 1985 laying down the arrangements applicable to imports of products originating in Yugoslavia
 Type: Regulation
 Subject Matter: trade policy;  international trade;  cooperation policy;  European construction;  trade;  political geography
 Date Published: nan

 27. 6 . 85 No L 167/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) , COUNCIL REGULATION (EEC) No 1737/85 of 24 June 1985 laying down the arrangements applicable to imports of products originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 58 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') provides that in the field of trade, the first stage of agreement is to last five years running from the date of entry into force of the trade arrangements ; Whereas the said arrangements entered into force on 1 July 1980 by virtue of an Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia and therefore expire on 30 June 1985 ; Whereas Article 58 (2) provides that the Contracting Parties shall enter into negotiations in order to deter ­ mine the trade arrangements to be applied subse ­ quently ; whereas these negotiations have not yet taken place ; Whereas, pending the entry into force of new arrange ­ ments, the term of validity of the arrangements applied by the Community to trade with Yugoslavia in the context of the abovementioned Cooperation Agreement * should be extended in order to avoid suddenly interrupting certain traditional trade flows, HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements established by the Coopera ­ tion Agreement between the European Economic Community and the Social Federal Republic of Yugoslavia shall remain applicable in the Community beyond 30 June 1985 and until the new trade arrange ­ ments enter into force. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1985 . For the Council The President C. SIGNORILE (') OJ No L 41 , 14 . 2. 1983, p. 2.